           Case 1:19-cr-10078-RWZ Document 36-1 Filed 06/20/19 Page 1 of 1


                                                       U.S. Department of Justice

                                                       Andrew E. Lelling
                                                       United States Attorney
                                                       District of Massachusetts
Main Reception: (617) 748-3100                         John Joseph Moakley United States Courthouse
                                                       1 Courthouse Way
                                                       Suite 9200
                                                       Boston, Massachusetts 02210


                                                       April 17, 2019
Via email (dheller@donaldhellerlaw.com)

Donald H. Heller, Esq.
3638 American River Drive
Sacramento, CA 95864

Re: United States v. William “Rick” Singer

Dear Don:

         As we discussed, the United States will assent to your motion to modify the security for
the appearance bond of the Defendant, William “Rick” Singer, in United States v. Singer, No. 19-
cr-10078-1-RWZ. The United States’ assent is pursuant to the express agreement that when the
$500,000 certificate of deposit, Wells Fargo account ending in 4778 opened on April 5, 2019 (“the
CD”), reaches its maturity date (on or about January 5, 2020), the Defendant will pay the CD
principal amount of $500,000, and any interest, to the United States as a voluntary payment in
partial satisfaction of the forfeiture money judgment set forth in section 9 of the Defendant’s plea
agreement. Payment shall be made pursuant instructions to be provided by the United States
Attorney’s Office.

        Further, the Defendant acknowledges that the Defendant is the sole and lawful owner of
the CD. In the event that the Defendant is sentenced in the above captioned case prior to the CD’s
expected January 5, 2020 maturity date, the Defendant specifically waives and releases
Defendant’s claims to the CD, and any interest accrued on it, and consents to forfeiture of the CD
and interest as a substitute asset pursuant to this agreement and section 9 of the Defendant’s plea
agreement.

        The United States reserves all rights regarding the Defendant’s release and the conditions
of the Defendant’s release.

          Please indicate your client’s acceptance of this agreement by return email.

                                                       Sincerely,


                                                       s/Carol E. Head
cc:       Eric S. Rosen, AUSA                          Assistant United States Attorney
          Justin O’Connell, AUSA
          Leslie Wright, AUSA
